Holt, J.
(dissenting).
I dissent. Plaintiff’s wife died within 48 hours after the doctor was first called to treat her. It was at midnight. He was informed that she was subject to attacks of quinsy. He examined the throat and found a swelling which was lanced to let the pus escape. Next morning he evidently discovered that he was mistaken in the diagnosis. He then administered the proper remedy for diphtheria.
Even conceding that the jury had sufficient evidence upon which to find negligence in the lancing of the swelling without first taking smears from the throat to ascertain that diphtheria was not present, and also that such lancing contributed.to the death, I fail to find any evidence that would justify them in finding that proper diagnosis and treatment, after defendant was called, could have saved the woman’s life. I think such evidence essential to a recovery. Unless medical skill could have prevented death, defendant should not be held in damages. This view accords with what is held in Red Cross Medical Service Co. v. Green, 126 Ill. App. 214; Yaggle v. Allen, 24 App. Div. 594, 48 N. Y. Supp. 827; State v. Housekeeper, 70 Md. 162, 16 Atl. 382, 2 L.R.A. 587, 14 Am. St. 340, and is virtually the charge given by the trial court in Braunberger v. Cleis, 4 Am. Law Reg. (N. *57S.) 587. I think the court below was right -in directing a verdict for defendant.